Title: [Diary entry: 13 January 1790]
From: Washington, George
To: 

Wednesday 13th. After duly considering on the place for receiving the address of the House of Representatives, I concluded, that it would be best to do it at my own House—first, because it seems most consistent with usage & custom—2d. because there is no 3d. place in the Fedl. Hall (prepared) to which I could call them, & to go into either of the Chambers appropriated to the Senate or Representatives, did not appear proper; and 3d. because I had appointed my own House for the Senate to deliver theirs in and, accordingly, appointed my own House to receive it.